On Appellee’s Motion for Rehearing.
We have concluded that we were in error in rendering judgment, rather than remanding the cause.
A re-examination of the record, and of the authorities, convinces us that appellee was improperly denied his right to have the jury find upon the issue of sole proximate cause, induced by the conduct of a third party, and was improperly required to assume the burden of negativing the existence of sole proximate cause in such case. These matters were properly raised by appellee’s cross-assignments of error, which must be sustained. As these matters, as well as others raised by cross-assignments of error, are not likely to arise upon another trial, they need not be discussed here.
Appellee’s motion will be granted in part, and tne judgment reversed and the cause remanded.